Citation Nr: 1200262	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a seizure disorder, to include as secondary to headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1997.  Among his awards is the combat action ribbon. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the Veteran's claims of entitlement to service connection for headaches and a seizure disorder.

In March 2010, the Veteran presented testimony before the undersigned in a travel board hearing sitting at the RO.  A copy of the transcript has been associated with the claims folder.  In August 2010, the Board remanded this matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As noted above, the Board remanded this appeal in August 2010.  The Board specifically directed the agency of original jurisdiction (AOJ) to obtain additional opinions:

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that pre-existing headaches increased in severity during service.

The examiner should also determine whether there is a there is a 50 percent probability that seizures were caused by, or are aggravated by the Veteran's headaches.  If headaches aggravate (i.e., permanently worsen) the seizures, the examiner should identify the percentage of disability which is attributable to the aggravation. The examiner should also address whether there is a 50 percent probability or greater that seizure are related to service.  

The rationale for all opinions expressed must also be provided.

Subsequently, an opinion was rendered in August 2010.  The examiner indicated that he had reviewed the claims folder in conjunction with rendering his opinion.  As to the Veteran's headaches, the examiner stated that he was unable to say without resorting to speculation whether the preexisting headaches increased in severity.  The examiner found that, although the Veteran gave a history that his symptoms had increased when he went into service, there was no indication in the claims folder how much they had increased in severity.  He added that he was unable to provide the percentage of increase without resorting to speculation.  As to the Veteran's seizure, the examiner opined that they were not caused by or aggravated by his headaches.  He stated that the Veteran takes Trileptal for his seizures, which are not related to his migraine headaches.   

As to the examiner's opinion regarding the Veteran's headaches, the Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Although the examiner cited to the Veteran's reported increase in headaches symptoms in service, it is unclear whether the examiner took into account this factor in rendering his opinion.  In this regard, the Board notes that the Veteran is competent to state that his symptoms increased in severity during service, and the Board finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   

With regard to the examiner's opinion regarding the Veteran's seizures, the Board notes that the examiner did not address whether they were related to service as instructed in the August 2010 remand.  Additionally, the examiner did not provide any rationale for determining that the Veteran's seizures were not caused or aggravated by the headaches.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the Board finds that another opinion is necessary to determine the etiology of the Veteran's claimed disabilities, specifically taking into consideration the deficiencies of the August 2010 opinion noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the same examiner who conducted the October 2007 examination and authored the December 2007 and August 2010 addendum reports, if possible, to review the claims folder and determine whether the Veteran's preexisting headaches were aggravated in service and the etiology of the current seizure disorder.  If the same examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that pre-existing headaches increased in severity during service.

In rendering the requested opinion(s), the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the increase in severity of headache symptoms during service as reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should also determine whether there is a there is a 50 percent probability that seizures were caused by, or are aggravated by the Veteran's headaches.  If headaches aggravate (i.e., permanently worsen) the seizures, the examiner should identify the percentage of disability which is attributable to the aggravation. 

The examiner should also address whether there is a 50 percent probability or greater that seizure are related to service.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


